                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 RODNEY WILLIAMSON #186967,

        Plaintiff,

 v.                                                               Case No. 1:18-CV-1238

 TONY TRIERWEILER, et al.,                                        HON. GORDON J. QUIST

       Defendants.
 _____________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On November 26, 2019, Magistrate Judge Phillip Green issued a Report and

Recommendation (R & R) recommending that the Court: (1) grant Defendants’ Motion for Partial

Summary Judgment and dismiss Plaintiff’s retaliation claims against Defendants Trierweiler and

Ferguson for failure to properly exhaust administrative remedies; (2) dismiss Plaintiff’s equal

protection and conspiracy claims against Defendants Trierweiler and Ferguson for failure to state

a claim; and (3) dismiss Defendants Trierweiler and Ferguson from this action. The Court has

reviewed the R & R. No objections have been filed pursuant to 28 U.S.C. § 636(b). Thus, the

Court will adopt the R & R.

       THEREFORE, IT IS HEREBY ORDERED that the November 26, 2019, Report and

Recommendation (ECF No. 30) is approved and adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Partial Summary Judgment

(ECF No. 19) is GRANTED for the reasons set forth in the R & R. Plaintiff’s retaliation claims

against Defendants Trierweiler and Ferguson are DISMISSED WITHOUT PREJUDICE for

failure to properly exhaust administrative remedies.
       IT IS FURTHER ORDERED that Plaintiff’s equal protection and conspiracy claims

against Defendants Trierweiler and Ferguson are DISMISSED WITH PREJUDICE for failure

to state a claim. Defendants Trierweiler and Ferguson are dismissed from this action.



Dated: December 20, 2019                                    /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                               2
